Citation Nr: 1718129	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  09-45 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1979 to May 1983 and from August 1985 to February 2008.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, in relevant part, granted service connection for left knee osteoarthritis, status post anterior cruciate ligament (ACL) reconstruction, and assigned an initial 10 percent rating for this disability retroactively effective from March 1, 2008, so back to the day following the Veteran's retirement from the military.

In July 2012 the Veteran had a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board (Travel Board hearing).  In September 2012, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and consideration.  In December 2015, the Board adjudicated the Veteran's increased-rating claim pertaining to his left knee.  This derivative TDIU claim was reasonably raised by the record and remanded for proper notice in compliance with the Veterans Claims Assistance Act (VCAA) and for other necessary development.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

In another decision since issued in September 2016, so during the pendency of this appeal, the RO granted service connection additionally for posttraumatic stress disorder (PTSD) (rated 70-percent disabling), radiculopathy of the right lower extremity (rated 10-percent disabling), radiculopathy of the left lower extremity (rated 10-percent disabling), and degenerative arthritis of the spine 
(rated 10-percent disabling), all retroactively effective from November 23, 2015.  [That September 2016 rating decision also denied service connection for hypertension].  The Veteran has not disagreed with that decision, so this appeal does not concern any "downstream" issues such as the ratings or effective date assigned for those now service-connected disabilities.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

The record does not indicate the Veteran's service-connected disabilities render him incapable of obtaining or maintaining substantially gainful employment.  


CONCLUSION OF LAW

The criteria are not met for a TDIU. 38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Commensurate with passage of the VCAA, VA has enhanced obligations to notify and assist Veterans with claims upon receipt of a complete or substantially complete application.  VA's duty to notify was satisfied by way of December 2015 correspondence (pursuant to the Board's December 2015 remand).  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Furthermore, during the July 2012 hearing, the undersigned VLJ duly explained the issue on appeal and elicited relevant testimony from the Veteran.  For this reason the Board finds that the duties mandated by 38 C.F.R. § 3.103(c)(2) were met.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In addition, to satisfy VA's additional obligation to assist him with this claim, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been obtained.  Indeed, partly because of the hearing testimony, the Board remanded the claim in December 2015 for further development, including as mentioned notifying the Veteran of what the evidence must show to support a claim for a TDIU and allowing him to submit an official TDIU application (i.e., VA Form 21-8940), which was received by VA in January 2016).  There was compliance, certainly substantial compliance, with those remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where the remand orders of the Board are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance).  But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Notably, in January and February 2016 correspondence, VA requested employment information from the Veteran's former and current employers in connection with this claim.  The Veteran was notified of such efforts; he has not identified any records that remain outstanding.  

Legal Criteria

The Veteran may be awarded a TDIU, where the schedular rating is less than total, upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability or disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  If there is only one such disability, it must be rated 60 percent or more; if there are two or more disabilities, at least one must be rated 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.


In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or impairment caused by any disabilities that are not service connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19.

The Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The Board also may not offer its own opinion regarding whether the Veteran can perform work based on his current level of disabilities, a technique that the Court has previously determined to be "inadequate" in Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991) (citations omitted).  See also Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

In a claim for a TDIU, however, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination instead is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2013), but it is the rating official who is responsible for' 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2013).").

Substantially gainful employment is defined as work that is more than marginal and that permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined substantially gainful employment as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Under VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), "substantially gainful employment," is defined as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides." 

Importantly, requiring a Veteran to prove 100 percent or total unemployability is different from requiring proof that he cannot obtain or maintain "substantially gainful employment."  The use of the word "substantially" suggests intent to impart flexibility into a determination of overall employability, whereas a requirement that he prove 100 percent unemployability leaves no flexibility.  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

But all of that said, the mere fact that a claimant is unemployed or has difficulty obtaining employment is insufficient reason to find that he is unemployable.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  A disability rating in itself is recognition that the impairment makes it difficult to obtain and keep employment, as VA's Rating Schedule is already designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id.; see also 38 C.F.R. §§ 4.1, 4.15.

Factual Background 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service-connected disabilities include: (1) PTSD, rated 70 percent; (2) left knee instability, 20 percent; (3) left knee osteoarthritis, 10 percent; (4) healed left ulna fracture with malunion, 10 percent; (5) residuals of a right hand fifth metacarpal fracture, 10 percent; (6) degenerative arthritis of the spine, 10 percent; (7) left lower extremity radiculopathy, 10 percent; (8) right lower extremity radiculopathy, 10 percent; (9) left shoulder strain, 0 percent; (10) right shoulder strain, 0 percent; (11) healed lower left extremity tibial stress fracture, 0 percent; (12) bilateral pinguecula, 0 percent; (13) left knee scars, 0 percent; and, (14) right index finger scar, 0 percent.  Their combined rating is 90 percent from November 23, 2015.  [His previous combined ratings were 30 percent from March 1, 2008, and 40 percent from November 12, 2008.]  The Veteran now meets the schedular rating requirements for a TDIU.  See 38 C.F.R. § 4.16(a).  The remaining (and dispositive) question is whether the service-connected disabilities render the Veteran incapable of participating in a regular substantially gainful occupation consistent with his education and work experience.

While in the military, the Veteran worked as an administrative clerk, logistic/embarkation specialist, and as a combat service support chief.  The Veteran reported that following separation from service in 2008 he secured a job at a local bank for several weeks but "wasn't able to get along with anyone."  He then earned an associate's degree and secured a job with a catering company for a year, but had a conflict with coworkers.  He held a consulting job briefly for two months but quit "...because [his] boss kept telling[him] what to do."  He earned another associate's degree in community health, completed an internship with a community organization, and was offered a job.  He declined the offer, but has subsequently been employed for the past two years by a health care company in a position that affords him autonomy; "He thrives in this job because he is left alone."  See August 2016 VA (fee basis) PTSD examination report.  

Review of the record shows that on May 2008 VA orthopedic and general medical examinations, the Veteran reported that he was employed at a bank and attending college part-time.  He denied losing any time from work due to disability in the prior 12 months.  

An August 2011 clinical record notes the Veteran's report that "he has now retired."

At his July 2012 Board hearing, the Veteran testified that he is having a hard time finding a job because he cannot stand on his feet all day.

On October 2012 VA knee and lower leg examination, he reported an inability to stand for more than 30 minutes without pain and the use of a brace for prolonged periods of walking.  He denied any impact on driving, housework, or the activities of daily life.  He reported that his left knee affected his ability to perform certain jobs (which he quit), but that he was in school.  The examiner opined that the Veteran's left knee would impact his ability to stand for long periods of time, but did not opine that it would cause him to be unemployable.  

A May 2015 mental health record notes the Veteran's report that his current job works well for him as it is autonomous and the sedentary nature of the work helps to minimize leg pain. 

In a January 2016 VA Form 21-8940 (application for increased compensation based on unemployability), the Veteran reported 'N/A' in reply to the 'date your disability affected full-time employment.'  

Also in January 2016 (in reply to development conducted by VA pursuant to the Board's December 2015 remand), VA received a reply from the Veteran's previous employer which explained that he "quit" a full-time job in August 2011.  No concessions were made for age or disability.  Notably, his current employer did not reply to VA's multiple requests for information.  As noted above, VA notified the Veteran of such in January and February 2016 correspondence.   

On May 2016 VA knee and lower leg examination, the Veteran reported that his left knee disability presents difficulty with walking long distances, standing for prolonged periods of time, when climbing stairs, and squatting or crawling.  He explained that he works a sedentary desk job.  The examiner opined that the Veteran's left knee does not prevent him from sedentary work.     

On August 2016 VA (fee basis) spine examination, the Veteran reported shooting pains that radiate to both legs.  He reported difficulty walking and standing for prolonged periods of time.  The examiner diagnosed moderate radiculopathy on the right and left legs, but opined that the condition does not impact his ability to work.   

Most recently, on August 2016 VA (fee basis) PTSD examination, the examiner opined that the Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity, but does not cause total occupational and social impairment.

Analysis

Here, the evidence shows that throughout the appeal the Veteran has generally been employed full-time and/or attending college and successfully earning two separate associate's degrees.  Although there is evidence of brief periods in which he did not work, it appears to be by his own volition, as he reported being "retired" when he "quit" a job in August 2011.  The mere fact that a claimant is unemployed or has difficulty obtaining employment is insufficient reason to find that he is unemployable.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Importantly, he has now worked at the same position for nearly two years and reported that he is thriving due to the nature of the position (both autonomous and sedentary).  Based on his postservice employment and education history, the Board finds that the Veteran was capable of substantially gainful employment throughout the period on appeal.

Additionally, the medical evidence of record shows that the Veteran's service-connected disabilities do not preclude him from substantially gainful employment.  On October 2008 examination, he denied missing any time from work due to his service-connected disabilities.  On October 2012, May 2016, and August 2016 orthopedic examinations, the examiners opined that the Veteran's left knee and spine disabilities would impact his ability to stand for long periods of time but that he is capable of sedentary employment.  And on August 2016 PTSD examination, the examiner opined that the Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity, but does not cause total occupational and social impairment.  There is no competent evidence of record that the Veteran is unemployable due to his service-connected disabilities.  

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU. As the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  Accordingly, the appeal of this claim is denied.


ORDER

The claim of entitlement to a TDIU is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


